Citation Nr: 0108168	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to May 24, 1994, for 
the grant of service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active military duty from July 1990 to 
June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for schizophrenia, paranoid type, and 
assigned a 70 percent evaluation to this disability, 
effective from May 24, 1994.  Thereafter, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an effective date earlier than May 24, 1994, 
for the grant of service connection for this disorder.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's earlier effective date appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Further review of the claims folder indicates that, in 
February 1993, the RO received from the veteran a 
VA Form 21-526, Veteran's Application For Compensation Or 
Pension (Form 21-526) in which he raised the issue of 
entitlement to service connection for a nervous disorder.  By 
a June 1993 rating action, the RO denied this claim.  In a 
letter dated on June 9, 1993, the RO notified the veteran of 
the decision.  Later in the same month, the RO received from 
the veteran a notice of disagreement with this denial.  
Following receipt of additional evidence, the RO, by an 
October 1993 rating action, continued the denial of service 
connection for a nervous disorder.  

In November 1993, the RO furnished the veteran a statement of 
the case, which also included an attached VA Form 9, Appeal 
To Board Of Veterans Appeals (Form 9).  The RO explained to 
the veteran that, to perfect his appeal, he would have to 
return the completed Form 9 to the agency within 60 days.  
Additionally, the RO notified the veteran that, in any event, 
he needed to describe the benefit that he sought, the facts 
in the statement of the case with which he disagreed, and any 
error he believed that the agency made in applying the law.  

Thereafter, on May 24, 1994, the RO received from the veteran 
a second Form 21-526, which he had completed on April 27, 
1994 with regard to a claim for service connection for a 
nervous disorder.  In a letter dated on June 20, 1994, the RO 
informed the veteran that he had been previously notified of 
the denial of his claim for service connection for a nervous 
disorder on June 9, 1993; that his notice of disagreement had 
been received at the agency on June 28, 1993; and that a 
statement of the case had been furnished to him on 
November 4, 1993.  As the RO explained to the veteran, he had 
until June 1994 to perfect his appeal by submitting a Form 9.  
Thereafter, on July 5, 1994, the RO received from the veteran 
a Form 9, in which he discussed this service connection 
claim.  

As the Board noted in the Introduction portion of this 
Remand, the RO, by a February 1999 rating action, granted 
service connection for schizophrenia, paranoid type, and 
assigned a 70 percent evaluation to this disability, 
effective from May 24, 1994.  Thereafter, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an earlier effective date for the grant of 
service connection for this disability.  

Further review of the claims folder indicates that the RO 
assigned the May 24th, 1994 effective date because the agency 
considered that day to be the date of receipt of the 
veteran's reopened claim for service connection for a nervous 
disorder.  The RO had concluded that the veteran did not 
perfect a timely appeal of the RO's initial denial of service 
connection for a nervous disorder in the June 1993 rating 
action.  

As the Board has discussed, the veteran's second Form 21-526 
was received at the RO on May 24th, 1994, which was prior to 
the June 9th, 1994 deadline that the veteran had to perfect 
his appeal.  However, the RO does not appear to have informed 
the veteran of the June 1994 deadline until the June 20th, 
1994 letter, which was after the June 9, 1994 deadline.  In 
light of the recently passed Veterans Claims Assistance Act 
of 2000, the Board believes that, on remand, that the veteran 
should be given an opportunity to provide additional argument 
and evidence on this matter.  Additionally, the RO should be 
given an opportunity to provide any pertinent information on 
this matter and to consider the veteran's representative's 
recent contention that the second Form 21-526 which was 
received at the agency in May 1994 could constitute a valid 
substantive appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to provide any 
pertinent information regarding the 
matter of the furnishing of the 
June 20th, 1994 letter to the veteran 
after the June 9th, 1994 deadline that he 
had to perfect his appeal of the agency's 
denial of his service connection claim 
(in view of his submission of a 
VA Form 21-526 expressing an intent to 
pursue this issue in May 1994, prior to 
the June 9th, 1994 deadline).  In 
addition, the RO should inform the 
veteran of his opportunity to submit any 
further evidence and argument on this 
matter as well as any additional 
information pertinent to his earlier 
effective date claim.  

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to all relevant VBA Fast Letter(s) 
and to any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  Following any additional development 
deemed appropriate by the RO, and with 
consideration of any evidence received 
pursuant to this Remand, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than May 24, 
1994, for the grant of service connection 
for schizophrenia, paranoid type.  In 
readjudicating this claim, the RO should 
consider all assertions raised by the 
veteran and his representative, including 
the representative's recent contention 
that the veteran's May 1994 Form 21-526 
may constitute a valid substantive appeal 
of the agency's June 1993 denial of 
service connection for a nervous 
disorder.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal and a 
summary of the evidence received since 
the issuance of the statement of the case 
in November 1999.  An appropriate period 
of time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


